Title: From Thomas Jefferson to James P. Patterson, 18 May 1821
From: Jefferson, Thomas
To: Patterson, James P.


Sir
Monticello
May 18. 21.
The morning that I left your house, my servants left within your bar, where the other baggage had been deposited, a Latin book, Cornelius Nepos, which I trust you found there, and request you to keep until I call for it.When I told you the distances of the road, as indicated by my odometer, it escaped me that it needed a small correction from the circumstance that my wheel is not so large by about an Inch as that for which the Odometer is calculated. I subjoin the correct distances of your road as far as I have travelled them, the result of several admeasurement, and salute you with respect.Th: Jefferson